                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                               March 04, 2020
                        UNITED STATES DISTRICT COURT
                                                                             David J. Bradley, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                           CORPUS CHRISTI DIVISION

ALVIN HICKS,                               §
                                           §
          Plaintiff,                       §
VS.                                        §   CIVIL ACTION NO. 2:19-CV-331
                                           §
ANDREW NINO,                               §
                                           §
          Defendant.                       §

              MEMORANDUM AND RECOMMENDATION
      TO GRANT DEFENDANT NINO’S PARTIAL MOTION TO DISMISS

      Plaintiff Alvin Hicks, a Texas inmate appearing pro se and in forma pauperis, has

filed this prisoner civil rights action pursuant to 42 U.S.C. § 1983. Pending before the

Court is Defendant Andrew Nino’s Partial Motion to Dismiss. (D.E. 14). For the reasons

stated herein, it is respectfully recommended that the Court GRANT Defendant Nino’s

motion.

I.    JURISDICTION

      The Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331. This

case has been referred to the undersigned magistrate judge for case management and

making recommendations on dispositive motions pursuant to 28 U.S.C. § 636.

II.   BACKGROUND

      Plaintiff is a prisoner in the Texas Department of Criminal Justice, Criminal

Institutions Division and is currently housed at the McConnell Unit in Beeville, Texas.



1/7
Plaintiff’s claims in this lawsuit occurred in connection with his current housing

assignment.

         On November 4, 2019, Plaintiff filed his original complaint against the TDCJ and

the following McConnell Unit officials: (1) Sgt. Nino; (2) Lt. Zambrano; (3) Officer

Olazaba; and (4) unknown officers. (D.E. 1). Plaintiff primarily claims that he was

subjected to the use of excessive force by Sgt. Nino. He further asserts state law claims

of negligence and intentional infliction of emotional distress.                            Plaintiff sues each

individual defendant in their individual and official capacities. He seeks monetary relief.

         A Spears1 hearing was conducted on November 18, 2019. On December 9, 2019,

the undersigned issued a Memorandum and Recommendation (M&R), recommending

that: (1) Plaintiff’s excessive force claim be retained against Sgt. Nino in his individual

capacity; (2) the Court exercise supplemental jurisdiction over Plaintiff’s state law claim

for intentional infliction of emotional distress against Sgt. Nino in his individual capacity;

(3) Defendants TDCJ, Lt. Zambrano, Officer Olazaba, and unknown officers be

dismissed without prejudice; (4) Plaintiff’s state law negligence claim against Sgt. Nino

be dismissed without prejudice; and (5) Plaintiff’s claims for money damages against Sgt.

Nino in his official capacity be dismissed as barred by the Eleventh Amendment. (D.E.

8). The undersigned ordered service on Sgt. Nino. (D.E. 9). On January 6, 2020,

District Judge Nelva Gonzales Ramos adopted the M&R in its entirety. (D.E. 12).




1
  Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985); see also Eason v. Holt, 73 F.3d 600, 603 (5th Cir. 1996) (stating
that testimony given at a Spears hearing is incorporated into the pleadings).


2/7
       On January 27, 2020, Sgt. Nino filed a Partial Motion to Dismiss pursuant to

Federal Rule of Civil Procedure 12(b)(6). (D.E. 14). Plaintiff subsequently filed his

response in opposition to the motion. (D.E. 17).

III.   PLAINTIFF’S ALLEGATIONS

       The following representations relevant to Plaintiff’s state claim for intentional

infliction of emotional distress were made either at the Spears hearing or in Plaintiff’s

original complaint (D.E. 1): On May 12, 2019, Sgt. Nino approached Plaintiff while

Plaintiff was shaving in his housing area’s restroom and asked for Plaintiff’s ID.

According to Plaintiff, Sgt. Nino told Plaintiff that Plaintiff was out of place. Plaintiff

stopped shaving, went to his cell along with Sgt. Nino, retrieved his ID, and gave it to

Sgt. Nino. Sgt. Nino ordered Plaintiff to turn around and place his hand behind his back.

Plaintiff complied and the handcuffs were placed on Plaintiff’s wrists.

       While escorting Plaintiff from his cubicle, Sgt. Nino placed his hand on Plaintiff’s

arm and also attempted to grab Plaintiff by the leg. Plaintiff alleges that once they entered

the dayroom downstairs, Sgt. Nino without cause tried to ram Plaintiff into a table.

Plaintiff further alleges Sgt. Nino slammed Plaintiff into a connecting seat and then onto

the floor, causing Plaintiff to chip his teeth and become dizzy when his face hit the floor.

Plaintiff claims Sgt. Nino and other officers rammed their knees with all their weight into

Plaintiff’s back and neck. Plaintiff cried out in pain and begged the officers to stop.

Plaintiff alleges he did not resist Sgt. Nino but was nevertheless assaulted by him, leaving

him in extreme pain from his face, back, and neck.



3/7
       As a result of the incident, Plaintiff alleges he suffered severe physical, mental

pain, and anguish. He has been suffering from blackouts, dizziness, hearing loss, blurred

vision, headaches, as well as pain in his neck, shoulder, and back. Plaintiff also

underwent a dental procedure to pull his chipped teeth.

IV.    LEGAL STANDARD

       Section 1983 provides a vehicle for redressing the violation of federal law by

those acting under color of state law. Nelson v. Campbell, 541 U.S. 637, 643 (2004). To

prevail on a § 1983 claim, the plaintiff must prove that a person acting under the color of

state law deprived him of a right secured by the Constitution or laws of the United States.

42 U.S.C. § 1983; West v. Atkins, 487 U.S. 42, 48 (1988).

       Rule 12(b)(6) provides for dismissal of an action for “failure to state a claim upon

which relief can be granted.” Fed. R. Civ. P. 12(b)(6). “To survive a motion to dismiss,

a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is said to be

plausible if the complaint contains “factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556

U.S. at 678. When considering a motion to dismiss, district courts are “limited to the

complaint, any documents attached to the complaint, and any documents attached to the

motion to dismiss that are central to the claim and referenced by the complaint.” Lone

Star Fund V (U.S.), L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010).



4/7
V.     DISCUSSION

       Sgt. Nino contends in his Partial Motion to Dismiss that Plaintiff’s state law claim

for intentional infliction of emotional distress is barred under Texas law. (D.E. 14, pp. 2-

3). Plaintiff responds that this claim should not be dismissed because Sgt. Nino acted

outside of the scope of his official duties when he assaulted Plaintiff. (D.E. 17, pp. 2-3).

       Section 101.106(f) of the Texas Tort Claims Act (TTCA) provides that if a suit is

filed against an employee of a government unit based upon conduct within the general

scope of that employee’s employment, and if it could have been brought against the

governmental unit, the suit is considered to be against the employee in the employee’s

official capacity only. Tex. Civ. Prac. & Rem. Code § 101.106(f); Franka v. Velasquez,

332 S.W.3d 367, 369-85 (Tex. 2011). In Franka, the Texas Supreme Court explained

that § 101.106(f) was intended to “foreclose suit against a government employee in his

individual capacity if he was acting within the scope of employment.” Franka, 332

S.W.3d at 381.

       The TTCA defines “scope of employment” as “the performance for a

governmental unit of the duties of an employee’s office or employment and includes

being in or about the performance of a task lawfully assigned to an employee by a

competent authority.” Tex. Civ. Prac. & Rem. Code § 101.001(5).                  In waiving

governmental immunity for governmental units, “the Legislature correspondingly sought

to discourage or prevent recovery against an employee.” Id. at 384. Pursuant to Franka,

all tort claims, including intentional tort claims against individual government actors,



5/7
“could have been brought” against the relevant governmental unit, regardless of whether

its own immunities might ultimately bar the claim. Id. at 385.

       Plaintiff’s allegations, accepted as true, reflect that Sgt. Nino’s use-of-force

actions taken against Plaintiff were performed within the scope of his employment with

the TDCJ. Thus, Plaintiff’s state law tort claim for intentional infliction of emotional

distress against Sgt. Nino in his individual capacity is barred and should be dismissed

with prejudice. See Huff v. Refugio County Sheriff’s Dep’t, No. 6:13-CV-32, 2013 WL

5574901, *3-4 (S.D. Tex. Oct. 9. 2013) (applying Franka rule to dismiss prisoner’s

intentional tort claims against jailers for assault and battery).

VI.    RECOMMENDATION

       Because Sgt. Nino is immune to suit under the TTCA with respect to Plaintiff’s

state law claim, it is respectfully recommended that the Court GRANT Sgt. Nino’s

Partial Motion to Dismiss under Rule 12(b)(6) (D.E. 14) and DISMISS with prejudice

Plaintiff’s state law claim for intentional infliction of emotional distress.

       Respectfully submitted this 4th day of March 2020.


                                                ___________________________________
                                                             Jason B. Libby
                                                      United States Magistrate Judge




6/7
                                NOTICE TO PARTIES

       The Clerk will file this Memorandum and Recommendation and transmit a copy to

each party or counsel. Within FOURTEEN (14) DAYS after being served with a copy

of the Memorandum and Recommendation, a party may file with the Clerk and serve on

the United States Magistrate Judge and all parties, written objections, pursuant to Fed. R.

Civ. P. 72(b), 28 U.S.C. § 636(b)(1), General Order No. 2002-13, United States District

Court for the Southern District of Texas.

       A party’s failure to file written objections to the proposed findings, conclusions,

and recommendation in a magistrate judge’s report and recommendation within

FOURTEEN (14) DAYS after being served with a copy shall bar that party, except upon

grounds of plain error, from attacking on appeal the unobjected-to proposed factual

findings and legal conclusions accepted by the District Court. Douglass v. United Servs.

Auto Ass’n, 79 F.3d 1415 (5th Cir. 1996) (en banc).




7/7
